Citation Nr: 0334577	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-20 184A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.



ATTORNEY FOR THE BOARD


Robert E. P. Jones, Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from during the Vietnam War.  This matter comes to the Board 
of Veterans' Appeals (Board) from a January 2002 decision by 
the St. Louis, Missouri Regional Office (RO).  The appellant 
is the daughter of the veteran.


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1973 and attained 26 
years of age in August 1999.

2.  The veteran was determined to be permanently and totally 
disabled effective October 15, 2001, when the appellant was 
28 years of age.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 
21.3040 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that prior to the origination of the 
claim now on appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  To implement the provisions of the VCAA, VA 
promulgated regulations, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In this case, the Board 
finds that the RO has satisfied its duties to inform and 
assist the appellant to the extent required by law.  The 
record reflects that the RO notified the appellant of the 
requirements for the benefits sought on appeal.  In addition, 
the RO informed the appellant that her claim was denied 
because under applicable VA law, a child who has reached the 
age of 26 prior to a veteran establishing a service-connected 
disability, that is total and permanent in nature, is 
ineligible for Chapter 35 education benefits.  In a case such 
as this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) which held that the 
enactment of the VCAA does not affect matters of statutory 
interpretation and application.  There is no prejudice to the 
appellant by the Board deciding the case at this time on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board has decided the appeal on the current 
record, and will deny the claim solely because of a lack of 
entitlement under the law.  

The record reveals that the veteran has established service-
connected disability, that was established as total and 
permanent in nature, effective from October 15, 2001.

An application for educational assistance was received from 
the appellant on August 10, 2001.  The appellant reported 
that she was born on August [redacted], 1973; therefore, she was 27 
years of age at the time of her application.  The appellant 
concedes that she was over the age of 26 when the veteran was 
awarded a 100 percent permanent disability rating in October 
2001.

However, the appellant asserts that while Chapter 35 states 
that any person who is going to school between the ages of 18 
and 26 years is eligible for Chapter 35 benefits, it does not 
specifically state that you have to be between the ages of 18 
and 26 years old.  The appellant maintains that the age limit 
was not a definite age limit.  The appellant additionally 
claims that private medical evidence dated in 1995, and VA 
medical evidence dated in 1996, shows that the veteran met 
the requirements for a permanent and total disability rating 
at that time, and that the RO was at fault in not granting 
the veteran a permanent and total disability rating in April 
1995, when she would still have been under the age of 26.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021 (2003).  The basic beginning date of an 
eligible child's period of eligibility is her 18th birthday, 
or successful completion of secondary schooling, whichever 
occurs first; the basic ending date is the eligible child's 
26th birthday.  38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. 
§ 21.3041(a) and (c) (2003).  Further, no person is eligible 
for educational assistance who reached her 26th birthday on 
or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).

With regard to the appellant's assertion that the veteran met 
the criteria for a permanent and total disability rating in 
April 1995, more than six years prior to the effective date 
that the veteran was found by VA to be permanently and 
totally disabled, the Board notes that the record before it 
does not reflect that the veteran appealed that 
determination.  The appellant has no standing to challenge 
the RO determination that found the veteran to be permanently 
and totally disabled effective from October 15, 2001.  

As the appellant was born on August [redacted], 1973, she was 28 
years old as of October 15, 2001, the effective date of the 
veteran's total and permanent disability award.  Contrary to 
the appellant's assertions, the law is clear that no person 
is eligible for educational assistance if she reaches age 26 
before the effective date of a finding of permanent and total 
service-connected disability.  See 38 C.F.R. § 21.3040(c).  
The Board must follow the applicable law.  As there is no 
legal basis for the appellant's claim, the appeal is denied.  
See Sabonis, supra (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



